PER CURIAM.
Kathleen Ergos appeals an order which imposes a Ken filed in the pubKc record on November 18, 1994. The Ken attaches, for purposes of criminal restitution, to her homestead property. She complains, and we agree, that the sentencing court could not impose such Ken under article X, section 4 of the Florida Constitution. See Istvanditsch v. State, 636 So.2d 822 (Fla. 4th DCA 1994); McInnis v. State, 624 So.2d 856 (Fla. 4th DCA 1993); Downing v. State, 593 So.2d 607 (Fla. 5th DCA 1992); cf. Butterworth v. Caggiano, 605 So.2d 56 (Fla.1992) (constitutional homestead guarantee intended to preserve homestead against involuntary divestiture by the courts without regard to technicaKties of how divestiture accompKshed). Accordingly we reverse and remand so that this order may be stricken. In aK other respects we affirm the sentencing court.
DANAHY, A.C.J., and FULMER, J., concur.
ALTENBERND, J., concurs speciaHy.